Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
Response to Amendment
The Amendment filed Sept. 23, 2022 has been entered. Claims 1-4, 7-11 remain pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites the limitations "the predetermined cast pipe body volume" in line 5. There is insufficient antecedent basis for these limitations in the claim. Claim 3 is indefinite. Claims 4 and 8 based on claim 3 are rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (U.S. 3,461,516) in view of Hume (GB2137924).
Regarding claim 1, Boucher discloses that, as illustrated in Figs. 1-2, 4-5, 7, a method for producing a concrete pipe that has a pipe body with a predetermined cast pipe body volume (as shown in Fig. 2; because the concrete pipe should have predetermined dimensions, then the predetermined cast pipe body volume will be defined by the type of pourable concrete), the method comprising:
providing a mold (as shown in Fig. 2, item 5 (col. 2, lines 45-46)) with a core (Fig. 2, item 49 (col. 3, line 19)) and a mantle (Fig. 2, item 36 (col. 3, line 19 (moulding casing))) that is divided lengthwise (as illustrated in Fig. 3, a pair of brackets 45, one on each half of the split mould casing 36 (col. 3, lines 44-45); col. 6, lines 25-30), the core and the mantle defining a molding space (as shown in Fig. 2; item 75 in Fig. 7) therebetween with a volume greater than the predetermined cast pipe body volume, wherein core extends above a height of an upper end of the concrete pipe to be formed (as shown in Fig. 2; due to the upper ring 55 is lowered and pressed down by the levers 58 (col. 4, lines 2-3)), and upper and lower mold sleeves (Fig. 2, items 55 and 29) that terminate the molding space at a bottom and a top thereof (as shown in Fig. 2); 
pouring pourable concrete (col. 4, lines 39-43) into the molding space so as to form the pipe body; and
demolding the pipe body after curing of the concrete by opening the mantle (col. 5, lines 73-75 and col. 6, lines 1-2);
wherein the pourable concrete is poured into the molding space in a predetermined quality with the upper mold sleeve removed (col. 5, lines 3-14 (a gap 74 through which concrete can be fed into the interior 75 of the mould)),  
wherein the predetermined quantity of the pourable concrete has a volume that is greater than the predetermined volume of the pipe body and that is determined as the predetermined volume of the pipe body plus a predetermined setting volume that is determined based on setting behavior of the concrete (as shown in Fig. 2; due to the upper ring 55 is lowered and pressed down by the levers 58 (col. 4, lines 2-3)); and   
the method further comprises
after the pouring and before the demolding, after the volume of the pourable concrete has reduced to the predetermined volume of the pipe body (col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)), pressing the upper mold sleeve as closed ring in a shaping manner into an end of the pipe body wherein none of the pourable concrete leaves the mold (col. 5, lines 48-52 (The hydraulic cylinder and piston devices 60 are now activated to exert a pressure on the top ring 55, through the levers 58, which compresses the concrete in the mould); as illustrated in Fig. 7, after the upper ring 55 is lowered and pressed down, there is no pourable concrete leaving the mould); 
allowing a setting time to elapse with the upper sleeve remaining removed after the pouring and before the pressing of the upper mold sleeve (col. 5, lines 27-44 (a sufficient accumulation of concrete has piled up on the bottom ring 29; the vibration caused by the vibrators 48 (in Fig. 1))), wherein the setting time is of sufficient duration such that during the setting time, for at least a period of minutes (col. 6, lines 31-34), air bubbles ascend and leave the pourable concrete so as to cause the pourable concrete to be reduced in volume after the setting time is elapsed by the predefined setting volume to a volume equal to the predetermined volume of the pipe body between the core and the mantle (col. 5, lines 39-44 (the vibration caused by the vibrators 48 (see Fig. 1) would allow air bubbles trapped in the concrete to escape); col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)).      
Boucher discloses the pourable concrete. For one of ordinary skilled in the art, the pourable concrete disclosed by Boucher should have mixing liquid such as water inside. Thus, Boucher discloses the pourable concrete should be wet. However, Boucher does not explicitly disclose the pourable wet concrete. In the same field of endeavor, concrete pipe, Hume discloses that, the process according to the present inventing has as its main objective to combine the ease and convenience of a satisfactory vertical mould using wet concrete of a high slump consistency (page 1, lines 63-64, 65-66).     
The claimed the pourable wet concrete for producing the concrete pipe is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with producing the concrete pipe based on pourable wet concrete comes from Hume itself.   
Regarding claim 2, Boucher discloses that, the upper mold sleeve is pressed into the pipe body between the core and the mantle and turned about an axis thereof (col. 5, lines 61-69 (the top ring 55 to revolve slowly); col. 4, lines 2-3).  
Regarding claim 7, Boucher discloses that, as illustrated in Figs. 2 and 7, the core has an outward core surface, and the outward core surface and the mantle define the moulding space (Fig. 7, item 75) therebetween, and wherein the outward core surface extends above a height of an upper end of the concrete pipe to be formed (as shown in Fig. 2; col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)).  
Claims 3-4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (U.S. 3,461,516) in view of Hume (GB2137924).
Regarding claim 3, Boucher discloses that, as illustrated in Figs. 1-2, 4-5, 7, a method for producing a concrete pipe, the method comprising:
providing a mold (as shown in Fig. 2, item 5 (col. 2, lines 45-46)) with a core (Fig. 2, item 49 (col. 3, line 19)) and a mantle (Fig. 2, item 36 (col. 3, line 19 (moulding casing))) that is divided lengthwise (as illustrated in Fig. 3, a pair of brackets 45, one on each half of the split mould casing 36 (col. 3, lines 44-45); col. 6, lines 25-30), the core and the mantle defining a molding space (as shown in Fig. 2; item 75 in Fig. 7) therebetween with a volume greater than a predetermined cast pipe body volume (as shown in Fig. 2; because the concrete pipe should have predetermined dimensions, then the predetermined cast pipe body volume will be defined by the type of pourable concrete), wherein core extends above a height of an upper end of the concrete pipe to be formed (as shown in Fig. 2; due to the upper ring 55 is lowered and pressed down by the levers 58 (col. 4, lines 2-3)), and upper and lower mold sleeves (Fig. 2, items 55 and 29) that terminate the molding space at a bottom and a top thereof (as shown in Fig. 2); 
pouring pourable concrete (col. 4, lines 39-43) into the molding space so as to form the pipe body, the pourable concrete is poured into the molding space in a predetermined quality with the upper mold sleeve removed (col. 5, lines 3-14 (a gap 74 through which concrete can be fed into the interior 75 of the mould)), the predetermined quantity of the pourable concrete has a volume that is greater than the predetermined volume of the pipe body and that is determined as the predetermined volume of the pipe body plus a predetermined setting volume that is determined based on setting behavior of the concrete (as shown in Fig. 2; due to the upper ring 55 is lowered and pressed down by the levers 58 (col. 4, lines 2-3)); 
allowing a setting time to elapse with the upper sleeve remaining removed after the pouring and before the pressing of the upper mold sleeve (col. 5, lines 27-44 (a sufficient accumulation of concrete has piled up on the bottom ring 29; the vibration caused by the vibrators 48 (in Fig. 1))), wherein the setting time is of sufficient duration such that during the setting time, for at least a period of minutes (col. 6, lines 31-34), air bubbles ascend and leave the pourable concrete so as to cause the pourable concrete to be reduced in volume after the setting time is elapsed by the predefined setting volume to a volume equal to the predetermined volume of the pipe body between the core and the mantle (col. 5, lines 39-44 (the vibration caused by the vibrators 48 (see Fig. 1) would allow air bubbles trapped in the concrete to escape); col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)); 
after the pouring and before the demolding, after the volume of the pourable concrete has reduced to the predetermined volume of the pipe body (col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)), pressing the upper mold sleeve as closed ring in a shaping manner into an end of the pipe body wherein none of the pourable concrete leaves the mold (col. 5, lines 48-52 (The hydraulic cylinder and piston devices 60 are now activated to exert a pressure on the top ring 55, through the levers 58, which compresses the concrete in the mould); as illustrated in Fig. 7, after the upper ring 55 is lowered and pressed down, there is no pourable concrete leaving the mould); and 
demolding the pipe body after curing of the concrete by opening the mantle (col. 5, lines 73-75 and col. 6, lines 1-2).
Boucher discloses the pourable concrete. For one of ordinary skilled in the art, the pourable concrete disclosed by Boucher should have mixing liquid such as water inside. Thus, Boucher discloses the pourable concrete should be wet. However, Boucher does not explicitly disclose the pourable wet concrete. In the same field of endeavor, concrete pipe, Hume discloses that, the process according to the present inventing has as its main objective to combine the ease and convenience of a satisfactory vertical mould using wet concrete of a high slump consistency (page 1, lines 63-64, 65-66).     
The claimed the pourable wet concrete for producing the concrete pipe is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with producing the concrete pipe based on pourable wet concrete comes from Hume itself.   
Regarding claim 4, Boucher discloses that, the upper mold sleeve is pressed into the pipe body between the core and the mantle and turned about an axis thereof (col. 5, lines 61-69 (the top ring 55 to revolve slowly); col. 4, lines 2-3).  
Regarding claim 8, Boucher discloses that, as illustrated in Figs. 2 and 7, the core has an outward core surface, and the outward core surface and the mantle define the moulding space (Fig. 7, item 75) therebetween, and wherein the outward core surface extends above a height of an upper end of the concrete pipe to be formed (as shown in Fig. 2; col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)).  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boucher (U.S. 3,461,516) in view of Hume (GB2137924).
Regarding claim 9, Boucher discloses that, as illustrated in Figs. 1-2, 4-5, 7, a method for producing a concrete pipe that has a pipe body with a predetermined cast pipe body volume (as shown in Fig. 2; because the concrete pipe should have predetermined dimensions, then the predetermined cast pipe body volume will be defined by the type of pourable concrete), the method comprising:
pouring a predetermined quality of pourable concrete (col. 4, lines 39-43; it is understandable that, based on the predetermined cast pipe body volume and the pourable concrete, the predetermined quality of pourable concrete is obtained) into a vertical mold (as shown in Fig. 2, item 5 (col. 2, lines 45-46)) with a core (Fig. 2, item 49 (col. 3, line 19)) and a mantle (Fig. 2, item 36 (col. 3, line 19 (moulding casing))) that is divided lengthwise (as illustrated in Fig. 3, a pair of brackets 45, one on each half of the split mould casing 36 (col. 3, lines 44-45); col. 6, lines 25-30), the core and the mantle defining a molding space (as shown in Fig. 2; item 75 in Fig. 7) therebetween with a volume greater than the predetermined cast pipe body volume, wherein core extends above a height of an upper end of the concrete pipe to be formed (as shown in Fig. 2; due to the upper ring 55 is lowered and pressed down by the levers 58 (col. 4, lines 2-3)), and upper and lower mold sleeves (Fig. 2, items 55 and 29) that terminate the molding space at a bottom and a top thereof (as shown in Fig. 2); 
the predetermined quantity of the pourable concrete being in an amount that has a predetermined volume determined as the predefined cast pipe body volume of the cast pipe body plus a predefined setting volume of the pourable concrete that is based on setting behavior of the pourable concrete (as shown in Fig. 2; due to the upper ring 55 is lowered and pressed down by the levers 58 (col. 4, lines 2-3));  
after the pouring of the entire predetermined quantity of the pourable concrete into the molding space, allowing a setting time to elapse with the upper sleeve remaining removed after the pouring and before the pressing of the upper mold sleeve (col. 5, lines 27-44 (a sufficient accumulation of concrete has piled up on the bottom ring 29; the vibration caused by the vibrators 48 (in Fig. 1))), wherein the setting time is of sufficient duration such that during the setting time, for at least a period of minutes (col. 6, lines 31-34), air bubbles ascend and leave the pourable concrete so as to cause the pourable concrete to be reduced in volume after the setting time is elapsed by the predefined setting volume to a volume equal to the predetermined volume of the pipe body between the core and the mantle (col. 5, lines 39-44 (the vibration caused by the vibrators 48 (see Fig. 1) would allow air bubbles trapped in the concrete to escape); col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened));   
after the volume of the pourable concrete has reduced to the predetermined volume of the pipe body (col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)), pressing the upper mold sleeve as closed ring in a shaping manner into an end of the pipe body wherein none of the pourable concrete leaves the mold (col. 5, lines 48-52 (The hydraulic cylinder and piston devices 60 are now activated to exert a pressure on the top ring 55, through the levers 58, which compresses the concrete in the mould); as illustrated in Fig. 7, after the upper ring 55 is lowered and pressed down, there is no pourable concrete leaving the mould); and
opening the mantle and demolding the pipe body after curing of the concrete by opening the mantle (col. 5, lines 73-75 and col. 6, lines 1-2);
Boucher discloses the pourable concrete. For one of ordinary skilled in the art, the pourable concrete disclosed by Boucher should have mixing liquid such as water inside. Thus, Boucher discloses the pourable concrete should be wet. However, Boucher does not explicitly disclose the pourable wet concrete. In the same field of endeavor, concrete pipe, Hume discloses that, the process according to the present inventing has as its main objective to combine the ease and convenience of a satisfactory vertical mould using wet concrete of a high slump consistency (page 1, lines 63-64, 65-66).     
The claimed the pourable wet concrete for producing the concrete pipe is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with producing the concrete pipe based on pourable wet concrete comes from Hume itself.   
Regarding claim 10, Boucher discloses that, as illustrated in Figs. 2 and 7, the core has an outward core surface, and the outward core surface and the mantle define the moulding space (Fig. 7, item 75) therebetween, and wherein the outward core surface extends above a height of an upper end of the concrete pipe to be formed (as shown in Fig. 2; col. 5, lines 45-48 (i.e., when the level of the concrete reaches a point near the base of the conical end 52 of the core 49 the levers 58 are positioned above the top ring and the cables 12 are slackened)). 
Regarding claim 11, Boucher discloses that, as illustrated in Fig. 2, the applying of the upper mold sleeve to the upper surface of the pourable concrete comprises pressing the upper mold sleeve into the upper surface of the pourable concrete between the core and the mantle and turned about an axis thereof (col. 5, lines 61-69 (the top ring 55 to revolve slowly); col. 4, lines 2-3).  
Boucher discloses the pourable concrete. For one of ordinary skilled in the art, the pourable concrete disclosed by Boucher should have mixing liquid such as water inside. Thus, Boucher discloses the pourable concrete should be wet. However, Boucher does not explicitly disclose the pourable wet concrete. In the same field of endeavor, concrete pipe, Hume discloses that, the process according to the present inventing has as its main objective to combine the ease and convenience of a satisfactory vertical mould using wet concrete of a high slump consistency (page 1, lines 63-64, 65-66).     
The claimed the pourable wet concrete for producing the concrete pipe is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with producing the concrete pipe based on pourable wet concrete comes from Hume itself.   
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered.
Regarding arguments in claims 1, 3, 9 that Steiro does not teach the top of the mold is left open for a period of minutes to allow bubbles ascending in the wet concrete and the pipe end is shaped without any of the concrete leaving the mold, it is persuasive. For further consideration, the new ground rejection based on the updated references of Boucher (U.S. 3,461,516) and Hume (GB2137924) is rendered in this office action.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741